Title: To John Adams from John Redman, 5 January 1791
From: Redman, John
To: Adams, John



Sir,
Philadelphia, Jan. 5, 1791.—

It is with great pleasure I obey the Orders of the Corporation of the 2d: Presbyterian Church, in Arch-Street, by communicating their Resolution of the 29th. Ultimo, appropriating the large pew fronting the pulpit, & the two pews adjoining it, for the use of the Vice-President of the United States, & such members of both houses of Congress, as choose, during their Sessions, to worship in that Church.—
I have the honor to be / With the greatest respect and esteem, / Your most obedient & very humble servant,

John Redman President.Attached
At a meeting of the Corporation of the 2d. Presbyterian Church on Wednesday 29th. December 1790—
On motion“Resolved that the following Pews Vizt. No. 24, 25, & 150 be appropriated for the purpose of accommodating the Vice President of the United States & such Members of Congress as during the Sessions thereof, may choose to Worship in the said Church, & that the President of the Board give Notice Accordingly.”
Extract from the minutes

Robert Smith, Secty